Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 8, 2022.  As directed by the amendment: claims 1-4 and 10-14 have been amended, claims 5-9 have been canceled, and no new claims have been added.  Thus, claims 1-4 and 10-14 are presently pending in the application.
Claim Objections
Claims 1, 2, 3, and 14 objected to because of the following informalities:  
In claim 1, lines 2 and 3 refer to “the mask” which is suggested to be amended to read “the face mask” to remain consistent in terminology and avoid confusion.
In claim 2, line 3 refers to “the mask” which is suggested to be amended to read “the face mask” to remain consistent in terminology and avoid confusion.
In claim 3, line 3 refers to “the mask” which is suggested to be amended to read “the face mask” to remain consistent in terminology and avoid confusion.
In claim 14, line 2 refers to “the mask” which is suggested to be amended to read “the face mask” to remain consistent in terminology and avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-14 recite the limitation "The face mask in claim 1" in line 1.  However, since claim 1 is directed to “A smart mask…comprising: a face mask…, a first air filter, a second air filter,…”, it is not clear if claim 2’s “face mask” is referring to the whole smart mask system of claim 1 or is attempting to only be dependent upon the face mask portion of the “smart mask”.  Thus, claims 2-14 should be amended to read “The smart mask in claim1…” since the dependent claims should include every limitation of the parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Fabian et al. (US 2018/0078798).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the mask defines an interior space between the mask and the person's mouth and nose nostrils, wherein the portion 13 of the mask which covers the person's mouth is transparent and substantially impermeable to airflow (see Fig. 103, paragraph [0246]); a first air filter 116, 118 (Fig. 100, the filters 116, 118 associated with the inhalation path) which filters air entering the interior space, and a fan 130a (Fig. 100) which draws or pushes air through the first air filter 116, 118 into the interior space (paragraph [0370]); a second air filter 116, 118 (Fig. 100) which filters air exiting the interior space (paragraph [0370], the second filter is the filter associated with the exhalation path).  
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Fabian teaches a respiratory mask that includes a fan, a one or more physiological sensors 410 (paragraph [0128] lists several sensors, including a humidity sensor 426, temperature sensor 412/422, and blood oxygen sensor/pulse oximeter 416), and a data processing unit (microcontroller) that controls a fan in accordance with the sensor data (paragraph [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from a sensor, as taught by Fabian, so that the fan can automatically be controlled/adjusted based on the person’s physiological needs.  
Claims 1, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235), in view of Fabian et al. (US 2018/0078798).
As to claim 1, Bowen discloses a smart mask (Fig. 4) for air filtration comprising: a face mask 210 which is configured to be worn by a person 12 so as to cover the person's mouth and nose nostrils (see Fig. 4, col. 3, ln. 46-55), wherein the mask defines an interior space between the mask 210 and the person's mouth and nose nostrils (see Fig. 4), wherein the portion 52 of the mask which covers the person's mouth is transparent and substantially impermeable to airflow (see Fig. 4, col. 5, ln. 27-29); a first air filter 17 (Fig. 1B, col. 4, ln. 57-67) which filters air entering the interior space and a fan 14 (Fig. 1B, Fig. 4) which draws or pushes air through the first air filter 17 into the interior space (since fan 14 can operate in either direction, see col. 4, ln. 40-44, when fan 14 is operated in a direction to draw exterior air into the mask 210, it will push air through air filter 17 and into the interior space); a second air filter 16 (col. 5, ln. 49-54) which filters air exiting the interior space (when the fan 14 is pushing air through filter 17 into the mask from the external environment, excess air as well as exhaled air will be forced out through the filter portion 18; also, when the fan is OFF, inhaled and exhaled air will be allowed to pass through the second filter/filter body 18, col. 4, ln. 40-44).  
Bowen further discloses an electronics unit (controller 36, Fig. 2, col. 5, ln. 1-5), but does not disclose that the electronics unit is a data processing unit or that the smart mask additionally comprises a sensor which collects data concerning the person's immediate environment, activity, and/or the person’s biometric parameters; wherein the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor; and wherein the operation of the fan is adjusted based on analysis of data from the sensor.  
However, Fabian teaches a respiratory mask that includes a fan, a temperature or humidity sensor, and a data processing unit (microcontroller) that controls a fan in accordance with the sensor data (paragraph [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Bowen so that operation of the fan is adjusted based on data from a temperature or humidity sensor, as taught by Fabian, so that the inhalation/exhalation phase of the person can be detected and the fan be activated in accordance with the person’s breathing cycle, to conserve power.  
As to claim 4, the modified mask of Bowen discloses that there is no second fan which draws or pushes air out from the interior space (Bowen only discloses one fan 14, see Fig. 4).  
As to claim 10, the modified mask of Bowen discloses that the sensor is a biometric sensor (Fabian’s pulse oximeter 416 is a type of spectroscopic sensor, Fig. 4, paragraph [0128]).
As to claim 11, the modified mask of Bowen discloses that the sensor is attached to the person’s ear (see Fabian, paragraph [0132]).  
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846).
As to claim 1, Conrad discloses a smart mask 10 (Figs. 100-104) for air filtration comprising: a face mask 10 which is configured to be worn by a person so as to cover the person's mouth and nose nostrils, wherein the mask defines an interior space between the mask and the person's mouth and nose nostrils, wherein the portion 13 of the mask which covers the person's mouth is transparent and substantially impermeable to airflow (see Fig. 103, paragraph [0246]); a first air filter 116, 118 (Fig. 100, the filters 116, 118 associated with the inhalation path) which filters air entering the interior space and a fan 130a (Fig. 100) which draws or pushes air through the first air filter into the interior space (paragraph [0370]); a second air filter 116, 118 (Fig. 100) which filters air exiting the interior space (paragraph [0370], the second filter is the filter associated with the exhalation path).  
Conrad further discloses an electronics unit (paragraph [0393]) and a sensor which collects data concerning the person's activity and which actuates the fan (flow or pressure sensor, paragraph [0369]), but does not disclose that the electronics unit is a data processing unit or that the sensor is selected from the group consisting of motion sensor, temperature sensor, humidity sensor, environmental oxygen sensor, blood oxygen sensor, carbon dioxide sensor, airborne particle sensor, spectroscopic sensor, ambient light sensor, pulse rate sensor, blood pressure sensor, microphone, and infrared sensor.  However, Hur teaches a powered air-purifying respirator that includes a fan, an oxygen or carbon dioxide sensor, and a data processing unit (microcontroller) that adjusts the fan speed in accordance with the sensor data (paragraph [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from an oxygen or carbon dioxide sensor, as taught by Hur, in order to maintain appropriate levels of oxygen and/or carbon dioxide in the patient’s body.  
As to claim 14, the modified mask of Conrad discloses that the sensor measures the level of oxygen or carbon dioxide (see Hur, paragraph [0044]).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235), in view of Fabian et al. (US 2018/0078798), as applied to claim 1 above, and further in view of Parham et al. (US 2017/0007861).
As to claims 2 and 3, the modified mask of Bowen lacks detailed description as to the limitation that the second air filter spans at least 40% (or at least 60%, as in claim 3) of a face-contacting perimeter of the mask.  However, Parham teaches a respirator mask having a transparent face shield 142 and a perimeter filter 142 which spans at least 60% of the face-contacting perimeter of the mask (the filter member 144 spans essentially the whole perimeter of the seal 114, see Fig. 10, paragraph [0069], [0070]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the smart mask of Bowen so that the filter is a rear-facing filter that spans essentially the entirety of the face contacting perimeter of the mask, as taught by Parham, in order to protect the filter from potential splash contamination directly onto the filter media.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846), as applied to claim 1 above, and further in view of Kim (US 2020/0206545).
As to claim 11, the modified mask of Conrad discloses the claimed invention except that the sensor is attached to the person’s ear.  However, Kim teaches a mask that includes a biometric sensor for obtaining information from a user’s ear (paragraph [0199]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that the sensor is a biometric sensor, as taught by Kim, in order to provide a suitable type of sensor for obtaining useful information about the condition of the person for better control of the device to the person’s particular needs.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2021/0275842), in view of Hur et al. (US 2018/0028846), as applied to claim 1 above, and further in view of Frater et al. (US 2010/0006097).
As to claim 12, the modified mask of Conrad discloses the claimed invention except that the sensor is a pulse oximeter and the mask automatically increases airflow when data from the pulse oximeter indicates that the person's blood oxygen level is low.  However, Frater teaches a respiratory blower assembly that includes a pulse oximeter (blood oxygen sensor) and that adjusts the blower speed in accordance with the blood oxygen level (paragraph [0063]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Conrad so that operation of the fan is adjusted based on data from a blood oxygen sensor, as taught by Frater, in order to provide a suitable alternative and well known type of sensor for indicating the oxygen level of the person so that appropriate levels of oxygen can be maintained in the patient’s body.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 6,257,235), in view of Fabian et al. (US 2018/0078798), as applied to claim 1 above, and further in view of Bangera et al. (US 2013/0104733).
As to claim 13, the modified mask of Bowen discloses the claimed invention except that the sensor is a spectroscopic environmental sensor.  However, Fabian does teach environmental sensors 430 (paragraph [0133]).  Further, Bangera teaches an air treatment mask including a spectroscopic pollutant sensor 110 which sends data to a controller for controlling the air treatment device (paragraph [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask of Bowen so that the controller is operable in response to data from a spectroscopic environmental sensor, as taught by Bangera, in order to avoid activation of the device in environments that it is not needed by the user, thus conserving the filter media and/or power.
Response to Arguments
Applicant has not submitted arguments to the rejection of claim 1 over Conrad, in view of Hur or Fabian.  Thus, the rejections stand.  Applicant’s amendments to claims 2-4 and 11-14 necessitated the new grounds of rejections detailed above.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785